                Case 4:21-cv-03434-JSW Document 37 Filed 09/02/21 Page 1 of 5



 1   JENNER & BLOCK LLP
     Kate T. Spelman (Cal. Bar No. 269109)
 2   kspelman@jenner.com
     Alexander M. Smith (Cal. Bar No. 295187)
 3
     asmith@jenner.com
 4   Madeline P. Skitzki (Cal. Bar No. 318233)
     mskitzki@jenner.com
 5   Effiong K. Dampha (Cal. Bar No. 323554)
     edampha@jenner.com
 6   633 West 5th Street, Suite 3600
     Los Angeles, CA 90071-2054
 7
     Telephone:    (213) 239-5100
 8   Facsimile:    (213) 239-5199

 9   Attorneys for Defendants
     Reynolds Consumer Products Inc.
10   and Reynolds Consumer Products LLC
11

12                                  UNITED STATES DISTRICT COURT
13                               NORTHERN DISTRICT OF CALIFORNIA
14

15   LISABETH HANSCOM, on behalf of herself            Case No. 3:21-cv-03434-JSW
     and those similarly situated,
16                                                     The Honorable Jeffrey S. White
                                 Plaintiffs,
17
                                                       STATEMENT OF RECENT DECISION
18         v.

19   REYNOLDS CONSUMER PRODUCTS INC.
     and REYNOLDS CONSUMER PRODUCTS
20   LLC,

21                               Defendants.
22

23

24

25

26

27

28

                                       STATEMENT OF RECENT DECISION
                                          CASE NO. 3:21-cv-03434-JSW
              Case 4:21-cv-03434-JSW Document 37 Filed 09/02/21 Page 2 of 5



 1                                  STATEMENT OF RECENT DECISION

 2          Pursuant to Civil Local Rule 7-3(d)(2), Defendants Reynolds Consumer Products Inc. and Reynolds

 3   Consumer Products LLC (collectively “Reynolds”) respectfully submit the attached decision of the

 4   Honorable Yvonne Gonzalez Rogers in McGinity v. Procter & Gamble Co., Case No. 20-8164, 2021 WL

 5   3886048, which was issued on August 31, 2021, in connection with their pending motion to dismiss. See

 6   ECF No. 18.1

 7

 8   DATED: September 2, 2021                      JENNER & BLOCK LLP

 9
                                             By:             /s/ Kate T. Spelman
10                                                               Kate T. Spelman

11                                                 Attorneys for Defendants
                                                   Reynolds Consumer Products Inc. and
12                                                 Reynolds Consumer Products LLC
13

14

15

16

17

18

19
20

21

22

23

24

25

26
     1
27     Reynolds recognizes that Rule 7-3(d)(2) technically applies only “[b]efore the noticed hearing date” for
     the motion to dismiss, which has passed. However, Reynolds believes it is still appropriate to file this
28   Statement of Recent Decision because the hearing was taken off calendar and the motion to dismiss is still
     pending.
                                                        1
                                        STATEMENT OF RECENT DECISION
                                           CASE NO. 3:21-cv-03434-JSW
                Case 4:21-cv-03434-JSW Document 37 Filed 09/02/21 Page 3 of 5
SEAN MCGINITY, Plaintiff, v. THE PROCTER & GAMBLE..., Slip Copy (2021)
2021 WL 3886048

                                                                 On or about June 19, 2019, plaintiff purchased P&G's
                                                                 products at a Safeway grocery store in Santa Rosa, California.
                 2021 WL 3886048
                                                                 (Compl. ¶ 6). P&G markets, advertises, and sells its present
    Only the Westlaw citation is currently available.
                                                                 formulations of its products in packaging which includes
     United States District Court, N.D. California.
                                                                 the label “NATURE FUSION” with an accompanying image
                                                                 of an avocado on a green leaf. (Id. ¶ 16.) Plaintiff alleges
           SEAN MCGINITY, Plaintiff,
                                                                 that P&G representations on its packaging represents that
                    v.                                           the products are natural, meaning that they are absent of
           THE PROCTER & GAMBLE                                  any synthetic and non-natural ingredients. (Id. ¶ 4.) Plaintiff
                                                                 purchased the products, for which he paid a premium, because
               COMPANY, Defendant.
                                                                 he wanted to buy personal care products that were natural.
                                                                 (See Id. ¶ 7.) Had plaintiff known at the time that the products
               Case No.4:20-cv-08164-YGR
                                                                 were not natural but were instead made with synthetic
                            |
                                                                 ingredients, he would not have purchased the products. (Id. ¶
                       08/31/2021
                                                                 8). Plaintiff now seeks to enjoin P&G's false and misleading
                                                                 practices and to recover damages and restitution on behalf of
YVONNE GONZALEZ ROGERS, UNITED STATES                            the class under applicable state laws. (Id. ¶ 4.)
DISTRICT JUDGE

                                                                 II. LEGAL STANDARD
ORDER GRANTING MOTION TO DISMISS Re: Dkt.
                                                                 The parties do not dispute the legal standard.
No. 19

 *1 Plaintiff Sean McGinity bring this class action              A motion to dismiss under Rule 12(b)(6) tests the legal
complaint against defendant Procter & Gamble Company             sufficiency of the claims alleged in the complaint. Ileto
(“P&G”) alleging that P&G fraudulently represented that the      v. Glock Inc., 349 F.3d 1191, 1199–1200 (9th Cir. 2003).
ingredients in its “PANTENE PRO-V NATUREFUSION”                  “Dismissal can be based on the lack of a cognizable legal
shampoos and conditioners (“Products”) were from nature          theory or the absence of sufficient facts alleged under a
or otherwise natural. (Dkt. No. 1) (“Compl.”) Plaintiff          cognizable legal theory.” Balistreri v. Pacifica Police Dep't,
brings three causes of action: (1) violation of the California   901 F.2d 696, 699 (9th Cir. 1990). All allegations of material
Consumer Legal Remedies Act (“CLRA”), California Civil           fact are taken as true and construed in the light most favorable
Code Section 1761(d); (2) violation of the California            to the plaintiffs. Johnson v. Lucent Techs., Inc., 653 F.3d
False Advertising Law (“FAL”), California Business and           1000, 1010 (9th Cir. 2011). However, the court is not required
Professions Code Section 17500 et seq.; and (3) violation of     to accept as true “allegations that are merely conclusory,
the California Unfair Competition Law (“UCL”), California        unwarranted deductions of fact, or unreasonable inferences.”
Business and Professions Code Section 17200 et seq.              In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.
                                                                 2008). To survive a motion to dismiss, “a complaint must
Now before the Court is P&G's motion to dismiss. (Dkt.           contain sufficient factual matter, accepted as true, to ‘state a
No.19). The motion is fully briefed. (See also Dkt. No. 23       claim to relief that is plausible on its face.’ ” Ashcroft v. Iqbal,
and 26.) The Court determined that this matter was suitable      556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,
for resolution on the papers and vacated oral argument on this   550 U.S. 544, 557 (2007)). This “facial plausibility” standard
issue. (Dkt. No. 27.)                                            requires the plaintiffs to allege facts that add up to “more than
                                                                 a sheer possibility that a defendant has acted unlawfully.” Id.
Having carefully considered the briefing submitted and the       at 678.
pleadings in this action, the Court GRANTS the motion to
dismiss.                                                          *2 Further, a plaintiff must state claims grounded in fraud
                                                                 with particularity. Fed. R. Civ. P. 9(b); Kearns v. Ford Motor
                                                                 Co., 567 F.3d 1120, 1124 (9th Cir. 2009). The allegations must
I. BACKGROUND                                                    “be specific enough to give defendants notice of the particular
The complaint alleges the following:                             misconduct....so that they can defend against the charge and
                                                                 not just deny that they have done anything wrong.’ ” Bly-


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                1
                 Case 4:21-cv-03434-JSW Document 37 Filed 09/02/21 Page 4 of 5
SEAN MCGINITY, Plaintiff, v. THE PROCTER & GAMBLE..., Slip Copy (2021)
2021 WL 3886048

Magee v. California, 236 F.3d 1014, 1019 (9th Cir. 2001).             words “Nature Fusion” and the accompanying imagery of
Averments of fraud must set forth the “who, what, when,               an avocado on a green leaf and what appears to be a gold
where and how” of the alleged misconduct. Vess v. Ciba-               vitamin with the word “PRO-V” affixed to it. Instead, as
Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003).                 plaintiff concedes, P&G's use of the words alerts a reasonable
                                                                      consumer that the “products are composed of a ‘Fusion’ (or
                                                                      amalgam or mixture) of ingredients that are from ‘Nature’
III. ANALYSIS                                                         ”. (Opp. at 2.) Plaintiff's complaint does not plausibly allege
The reasonable consumer test governs deception-based                  that a reasonable consumer would understand such fusion
claims under the UCL, FAL, and CLRA, which looks at                   to mean the absence of synthetic ingredients. In fact, the
whether members of the public are likely to be deceived               allegations state the opposite. The third-party survey that
by the conduct. Ebner v. Fresh, Inc., 838 F.3d 958, 965               plaintiff cites in the complaint confirms as much. See Compl.
(9th Cir. 2016) (citing Williams v. Gerber Prods. Co., 552            ¶4. Plaintiff alleges that “a recent consumer survey of more
F.3d 934, 938 (9th Cir. 2008)). This requires more than               than 400 consumers conducted by an independent third party
a mere possibility that a defendant's label on its products           evidences that more than 77% of consumers were deceived to
“might conceivably be understood by some few consumers                believe the product contained more natural ingredients than
viewing it in an unreasonable manner.” Id. (citing Lavie v.           artificial ingredients.” (Id.) Thus, the survey confirms that
Procter & Gamble Co., 105 Cal.App.4th 496 (2003)). Instead,           a reasonable consumer would understand P&G products to
the reasonable consumer test requires “that a significant             contain both ingredients from nature and synthetic ingredients
portion of the general consuming public or of targeted                —which they do.
consumers, acting reasonably in the circumstances, could be
misled.” Id. Consideration of whether a complaint sufficiently         *3 Further, P&G's ingredients list included on the back of
alleges that a reasonable consumer would be deceived by               its packaging confirms that the products contain both natural
the defendant's representation is appropriate at the motion to
                                                                      and synthetic ingredients.1 See Moore v. Mars Petcare, US,
dismiss stage. See Becerra v. Dr. Pepper/Seven Up, Inc., 945
                                                                      Inc., 966 F.3d 1007, 1017 (9th Cir. 2020) (“qualifiers in
F.3d 1225, 1228-31 (9th Cir. 2019) (affirming district court's
                                                                      packaging, usually on the back of a label or in ingredient
dismissal of plaintiff's mislabeling claims for plaintiff's failure
                                                                      lists, ‘can ameliorate any tendency of the label to mislead.’
to sufficiently allege that reasonable consumers would be
                                                                      ”) The ingredients include both Persea Gratissima oil, which
deceived by defendant's representations).
                                                                      is another word for avocado oil, and many of the synthetic
                                                                      ingredients identified in the complaint. See Decl. of Croswell,
A. The Allegedly Misleading Statements                                Exs. A-B. Thus, the Court finds that plaintiff has not
Here, plaintiff's complaint alleges that P&G's use of the word        sufficiently alleged how a reasonable consumer would be
“Nature” and the accompanying imagery of an avocado, a                deceived into believing that the products did not contain
vitamin, and a leaf deceives consumers into believing that the        any synthetic ingredients given the express inclusion of
products are from nature or otherwise natural. (Compl. ¶ 16.)         such ingredients on the products packaging. Accordingly, the
Plaintiff contends that a reasonable consumer would not deem          Court finds that plaintiff has failed to sufficiently state a claim
the products natural if they knew that they contained synthetic       under the CLRA, FAL, and the UCL for deceptive and/or
or non-natural ingredients. (Id. ¶ 37.) The crux of plaintiff's       misleading
allegations is that P&G's labeling is deceptive because it
causes reasonable consumers to believe that P&G's products            practices.
do not contain synthetic or non-natural ingredients.
                                                                      Moreover, P&G's lack of use of the word “Natural” in its
There are at least two issues with plaintiff's claim. First,          labeling and packaging is significant. Plaintiff relies on a
plaintiff has failed to allege sufficient facts to show that a        handful of cases finding that other defendants’ use of the word
reasonable consumer would be deceived by P&G's labeling.              “Natural” in labeling actionable under various consumer
The Court finds that plaintiff has not sufficiently alleged           protection statutes. In citing those cases, plaintiff asks the
that it is misleading or deceptive for P&G to use the label           Court to consider plaintiff's use of the word “Nature” as
“Nature Fusion” on its packaging. P&G makes no claim                  synonymous with the word “Natural.” The facts of those cases
as to what ingredients are not included, or the amounts of            are different and therefore do not persuade the Court that an
certain ingredients included, in its products by using the            extension in this case is appropriate. Here, plaintiff has not



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                   2
                Case 4:21-cv-03434-JSW Document 37 Filed 09/02/21 Page 5 of 5
SEAN MCGINITY, Plaintiff, v. THE PROCTER & GAMBLE..., Slip Copy (2021)
2021 WL 3886048

alleged, nor does the Court think he could, that shampoos and
                                                                  This Order terminates Docket Number 19.
conditioners occur in nature, and are therefore a byproduct
of natural conditions. Thus, the Court finds that plaintiff's
                                                                  IT IS SO ORDERED.
argument does not persuade.


                                                                  Dated: August 31, 2021
IV. CONCLUSION
For the foregoing reasons, and in an abundance of caution,        YVONNE GONZALEZ ROGERS
the Court Grants P&G's motion to DISMISS WITH LEAVE
TO AMEND.                                                         UNITED STATES DISTRICT JUDGE

Plaintiff shall file an amended complaint within twenty-one       All Citations
(21) days from the date of this Order. P&G shall respond
                                                                  Slip Copy, 2021 WL 3886048
within twenty-one (21) days from plaintiff's filing. To the
extent P&G files a motion to dismiss, it shall not assert any
grounds which could have been asserted in the instant motion.


Footnotes
1      P&G requests that the Court take judicial notice of its products’ labels. See Dkt. No. 20 (Request for Judicial Notice). A
       court may take judicial notice of a document on which the complaint “necessarily relies” if: (1) “the complaint refers to
       the document,” (2) “the document is central to the plaintiff's claim,” and (3) “no party questions the authenticity of the
       copy attached to the 12(b)(6) motion.” Daniels-Hall v. National Educ. Ass'n., 629 F.3d 992, 998 (9th Cir. 2010). Thus, the
       Court GRANTS P&G's request and takes notice of P&G's product packaging because plaintiff's claim depends on what
       the packaging represents, and plaintiff does not oppose the request. See Dkt. No. 24 (Statement of Non-Opposition).


End of Document                                                      © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                 Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            3
